On the former appeal in this case (McDonald v. Thornton,215 Ala. 455, 111 So. 223) the validity of the fire limits ordinance of the city of Carbon Hill, which was made an exhibit to the bill, was not challenged by any of the grounds of demurrer interposed by the respondent; and hence the decision of this court therein, holding that the demurrer to the bill was properly overruled, is not decisive of this appeal.
Shortly after the decision, supra, we decided, upon specific objection by demurrer, that an ordinance of the city of Anniston, identical with or substantially like the Carbon Hill ordinance herein, was invalid as in conflict with section 2012 of the Code of 1923. That decision must govern here, and the result is that the demurrer to appellant's bill of complaint was properly sustained, and the judgment must be affirmed. Williamson v. City of Anniston, 215 Ala. 532, 112 So. 109.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.